Citation Nr: 0107772	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
Chapter 35, Title 38, United States Code.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970 and from July 1974 to July 1976.  Service in Vietnam is 
indicated by the evidence of record.  The appellant is acting 
as custodian on behalf of the veteran's surviving son.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In a Substantive Appeal (VA Form 9) submitted in September 
1999, the appellant's representative indicated that the 
appellant "reserves the right to request a hearing."  
Thereafter, in February 2001, the Board issued a letter to 
the appellant, requesting that she clarify whether or not she 
desired to appear for a personal hearing.  In a signed 
response received in March 2001, the appellant indicated that 
she no longer wished to appear at a personal hearing.


REMAND

Factual background

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that the veteran's death was the result of a mental 
disorder caused by his service in Vietnam.

The Board notes that the veteran died in January 1998.  The 
certificate of death identifies the immediate cause of death 
as a self-administered overdose of Tramadol, Amitriptyline, 
Nortripline, and Sertraline.  At the time of his death, 
service connection was in effect for the residuals of a 
shrapnel wound to the head with retained foreign body and 
recurrent headaches; and for a scar of the left leg, residual 
of cellulitis.

Relevant law and regulations

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
requires VA to make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claims for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Such assistance 
includes making reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  

Reasons for remand

For the reasons and bases set forth below, the Board finds 
that additional development is warranted before the veteran's 
claims can be adjudicated.

As noted above, the VCAA requires the Secretary to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

The record in this case contains competent medical evidence 
of a psychiatric disability, in the form of a May 1997 
diagnosis of dysthymia by a VA psychiatrist.  The appellant 
has contended that the veteran developed a mental disorder as 
a result of his exposure to combat while serving in Vietnam, 
and that this mental disorder subsequently led to his death.  
Accordingly, the Board finds that a remand is warranted so 
that the RO can obtain a medical opinion that fully addresses 
that appellant's contentions in this regard.

The VCAA also requires VA to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The Board finds that while this case is in remand 
status, the RO should ensure that all relevant records are 
obtained and associated with the claims folder.  
Specifically, the RO should inquire as to whether there are 
any additional medical records or official records, such as 
police reports, available which pertain to the circumstances 
surrounding the veteran's death.  In addition, the RO should 
obtain any available records pertaining to treatment received 
for dysthymia and/or any other psychiatric disorder during 
the veteran's lifetime.  In particular, the RO should obtain 
records of counseling received by the veteran in 1996, which 
he reported during his May 1997 VA psychiatric examination.

The VCAA further requires that the Secretary shall notify a 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Veterans Claims Assistance Act, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  While this case is in 
remand status, the RO review the veteran's claims file and 
ensure that all notification action required by the VCAA is 
completed in full.

The outcome of the appellant's claim of entitlement to 
dependent's educational assistance under Chapter 35 of Title 
38, United States Code appears to be contingent upon the 
outcome of her claim of entitlement to service connection for 
the cause of the veteran's death.  For this reason, the Board 
finds these issues to be "inextricably intertwined".  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Court 
has held that the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the appellant's claim of entitlement to 
dependent's educational assistance under Chapter 35 of Title 
38, United States Code may not be adjudicated until such time 
as her claim of entitlement to service connection for the 
cause of the veteran's death has been fully developed.  

Additionally, the appellant's claim of entitlement to accrued 
benefits may involve evidence which may be developed pursuant 
to this remand.  Accordingly, action of that issue is also 
deferred. 

This case is therefore remanded for the following actions:

1.  The RO should contact the appellant 
with a copy to her representative and 
inform her of the type of information, or 
lay and medical evidence, that would best 
serve to substantiate her claims.  As 
part of this notice, the RO should 
specifically request that the appellant 
provide the names and addresses of any 
health care providers who may possess 
additional records pertinent to her 
claims.  In particular, the RO should 
request that the appellant identify any 
health care providers who treated for 
dysthymia and/or for any other 
psychiatric disorder during his lifetime, 
to include the person and/or facility 
that provided counseling to the veteran 
in 1996.  In addition, the RO should 
request that the appellant specify 
whether there are any additional medical 
records or police reports available 
pertaining to the circumstances 
surrounding the veteran's death.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of any pertinent treatment 
records identified by the appellant in 
response to this request.

2.  Thereafter, the RO should arrange for 
the veteran's claims folder to be 
reviewed by a VA psychiatrist.  The 
examiner should identify any psychiatric 
disorders that are shown by the evidence 
of record and express an opinion as to 
whether each disorder is at least as 
likely as not related to the veteran's 
military service.  In addition, the 
psychiatrist should be asked comment on 
the relationship, if any, between such 
psychiatric disorder(s) and the veteran's 
death due to a self-administered overdose 
of multiple drugs.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
psychiatrist's review should be 
associated with the veteran's claims 
folder.

3.  Following completion of the foregoing 
actions, the RO should review the 
veteran's claims file and ensure that all 
notification and development actions 
required by the VCAA are completed in 
full.  The RO should then readjudicate 
the appellant's claims of entitlement to 
service connection for the cause of the 
veteran's death; entitlement to 
dependent's educational assistance under 
Chapter 35 of Title 38, United States 
Code; and entitlement to accrued 
benefits.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be furnished 
with copies of a Supplemental Statement 
of the Case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


